—Judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered May 15, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s argument that the trial court improperly limited his cross-examination of the undercover officer concerning police "sweeps” is unpreserved for appellate review, there being nothing in the record to explain the relevance and materiality of this proposed line of inquiry (People v Trinidad, 177 AD2d 286, lv denied 79 NY2d 865). If we were to review in the interest of justice, we would find that the trial court did not abuse its discretion (supra) and that it afforded defense counsel sufficient scope within which to prove its defense. Concur — Murphy, P. J., Carro, Rosenberger and Ross, JJ.